Citation Nr: 1646117	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include acid reflux disorder, gastroesophageal reflux disease (GERD), gastroenteritis, and gastritis, and to include as secondary to service-connected alcohol abuse.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to October 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Board remanded the appeal for entitlement to service connection for a gastrointestinal disability as intertwined with the pending appeal of service connection for alcohol abuse.  The appeals for entitlement to service connection for alcohol abuse and service connection for the claimed skin rash have been resolved in full in a February 2015 rating decision, which granted service connection for the same.  See also August 2015 notice letter (notifying the Veteran of these grants of service connection and providing the Veteran with notice of his appellate rights).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the March 2012 Board hearing presided over by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a gastrointestinal disability that manifested in service or is secondary to his service-connected alcohol abuse.  The Veteran contends that he has had continuing gastrointestinal symptoms since the 1960s after returning from Vietnam.  See February 2010 Veteran statement.  Further, the Veteran's service treatment records show multiple complaints of upset stomach, and/or stomach pain.  See January 1967, February 1967, June 1967 service treatment records.  The Veteran alternatively contended that his disability is due to herbicide exposure.  See February 2010 statement.  The Veteran's service personnel records confirm service in Vietnam during the Vietnam era, therefore exposure to an herbicide agent is presumed.  See 38 C.F.R. § 3.307(a); August 2008 rating decision (granting service connection for posttraumatic stress disorder as related to combat service during the Vietnam era).  

In a March 2010 statement, the Veteran, who is competent to report a contemporaneous medical opinion, reported that the he was told by his family doctor, Dr. W. S., that his excessive drinking was the cause of his acid reflux because his digestive system could not digest the yeast from the alcoholic beverage.  The Veteran reported that Dr. W. S. treated him over the years and prescribed Zantac.  The Veteran noted that Dr. W. S. is deceased and the private medical records pertaining to his treatment from Dr. W. S. are not available.  The Board acknowledges this medical opinion from Dr. W. S.; however, it remains unclear whether the Veteran's currently diagnosed gastrointestinal disability was caused or aggravated by alcohol abuse. 

The Veteran was afforded a VA examination in March 2016.  The VA examiner noted that the Veteran was diagnosed with GERD, but he did not comment on any of the other diagnoses shown in the record, including gastroenteritis and gastritis.  The March 2016 VA examiner opined that the Veteran's GERD was not related to service and was not caused or aggravated by a service-connected disability.  The examiner's rationale was that PTSD and a skin disease do not cause or aggravate GERD.  However, the examiner did not consider whether the Veteran's alcohol abuse may have caused or aggravated any gastrointestinal disability.  Further, it does not appear that the examiner considered the Veteran's reports of continuing gastrointestinal symptoms since service.  Further, the examiner did not address the Veteran's stomach symptoms shown in service.  Based on this opinion, it remains unclear whether a current gastrointestinal disability is related to service or is secondary to the service-connected alcohol abuse.  

For these reasons, the Veteran should be afforded a new VA medical examination to determine the nature and etiology of a gastrointestinal disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertinent to his alcohol abuse and to his gastrointestinal disability.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.

2. Obtain any outstanding relevant VA treatment records.  

3. Afterwards, schedule the Veteran for a VA examination to determine the nature and etiology of a gastrointestinal disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file.   

a. Address the nature and diagnosis(es) of the Veteran's gastrointestinal disability.  The examiner's attention is invited to the notations of acid reflux, GERD, gastroenteritis, and gastritis shown in the record.  

b. Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a gastrointestinal disability first manifested in service or is etiologically related to service, to include as due to presumed exposure to herbicide exposure in service.  

c. If a gastrointestinal disability is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such gastrointestinal disability was caused by a service-connected disability, to include as due to alcohol abuse.

If a gastrointestinal disability is not related to service and was not caused by a service-connected disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such gastrointestinal disability was aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disability, to include as due to alcohol abuse.

If aggravation is found, the examiner should address the following medical issues:  (b)  the baseline manifestations of a gastrointestinal disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.   

The examiner's attention is invited to the following:

1) The Veteran's service treatment records showing multiple complaints of gastrointestinal symptoms such as upset stomach, and/or stomach pain.  See January 1967, February 1967, June 1967 service treatment records.   

2) The Veteran's reports that he has had continuing gastrointestinal symptoms since the 1960s after returning from Vietnam, and the Veteran's reports of excessive drinking since his return from Vietnam. 

3) The Veteran's March 2010 statement, in which he reported that the he was told by his family doctor, Dr. W. S., that his excessive drinking was the cause of his acid reflux because his digestive system could not digest the yeast from the alcoholic beverage.  Note that the Veteran is competent to report a contemporaneous medical opinion.  

4) The May 2010 private medical opinion from Dr. M. L., which appears to suggest that there is a connection between the Veteran's alcohol abuse and gastritis.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, adjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




